t c no united_states tax_court sutherland lumber-southwest inc petitioner v commissioner of internal revenue respondent docket no filed date p provided its employees with the use of the company-owned aircraft for nonbusiness flights p notified its employees to report the value of the flights as imputed_income p deducted the expenses_incurred in providing the flights r relying on sec_274 i r c determined that deductions for expenses_incurred in providing employees with nonbusiness flights on a company-owned airplane are limited to the amount reported as imputed_income to the recipient employees p contends that its expense deductions are not subject_to sec_274 i r c or in the alternative if subject_to sec_274 i r c are excepted from the restriction of sec_274 i r c by application of sec_274 i r c held sec_274 i r c excepts from the effect of sec_274 i r c deductions of an employer’s expenses in connection with an entertainment_facility and does not limit or peg the amount deductible to the amount reportable by employees ie the value of the benefit received anne g batter for petitioner robert m fowler for respondent opinion gerber judge the parties filed cross-motions for partial summary_judgment seeking resolution of whether petitioner is allowed to deduct its expenses in operating its company aircraft for the benefit of employees or whether the deduction is limited to the value of the use of the aircraft--the amount reportable by petitioner’s employees the parties’ controversy raises the question of whether and how sec_274' applies for petitioner’s and taxable years background petitioner is a corporation with its principal_place_of_business in kansas city missouri petitioner’s president and vice president are dwight sutherland dwight and perry sutherland perry respectively petitioner is principally engaged in the retail lumber business with outlets located in eight texas cities in addition to the retail lumber business petitioner owned a model lear jet which was used for travel related to the lumber business and for its air charter unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable years under consideration and rule references are to the tax court’s rules_of_practice and procedure service business operated out of kansas city dwight and perry also used the plane for travel related to their positions as directors of other businesses director’s flights for other business and charitable purposes nonvacation flights and for vacation travel vacation flights in the plane was used approximately percent for charter business percent for director’s flights percent for nonvacation flights percent for vacation flights and percent for other purposes in the plane was used approximately percent of the time for charter business percent for director’s flights percent for nonvacation flights percent for vacation flights and percent for other purposes use of the aircraft for director’s flights nonvacation flights and vacation flights was reported by dwight and perry as compensation in connection with their employment with petitioner petitioner calculated and reported the amount of imputed_income for dwight and perry in accord with the valuation formula provided in sec_1_61-21 income_tax regs petitioner in accord with sec_162 deducted its costs incurred in operating the aircraft including those flights taken for director’s flights nonvacation flights and vacation flights respondent agrees that petitioner correctly applied and calculated the imputed_income and associated deduction figures pursuant to sec_61 and sec_162 leaving the applicability of sec_274 as the only matter in controversy respondent determined income_tax deficiencies of dollar_figure and dollar_figure for petitioner’s and tax years respectively the deficiency determinations were based on adjustments to deductions involving airplane expenses net_operating_loss environmental_tax alternative_minimum_tax and contributions petitioner moved for partial summary_judgment solely with respect to the disallowance of a portion of its claimed deduction for expenses to operate the aircraft asking the court to hold either that sec_274 does not apply or if sec_274 applies that sec_274 excepts petitioner from the provisions of sec_274 if we decide that petitioner is correct with respect to either contention petitioner’s partial summary_judgment motion will be granted respondent in his cross-motion for partial summary_judgment asks the court to hold that sec_274 is applicable and further that sec_274 limits petitioner’s deduction to the value of the benefits received by employees with respect to the vacation flights likewise if respondent’s position is incorrect with respect to either contention petitioner’s partial summary_judgment motion will be granted and respondent’s denied respondent conceded that petitioner is entitled to deduct the expenses for operating the aircraft for flights attributable to the lumber business the air charter business the nonvacation flights and the director’s flights discussion the parties’ cross-motions for partial summary_judgment involve employee fringe_benefits normally answers to such matters may be found in sec_61 sec_162 sec_132 and related sections here however we are confronted with the more vexing combination of those sections with sec_274 which provides special rules for disallowance of certain deductions in connection with entertainment amusement or recreation activities simplifying matters the parties agree that the value of the vacation use of the aircraft is reportable by the employees as compensation and that petitioner is entitled to rule b provides that summary adjudication upon all or any part of the legal issues in controversy may be rendered if the pleadings and admissions show that no genuine issue exists as to any material fact and that a decision may be rendered as a matter of law see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 85_tc_267 the facts necessary to consider the questions presented here by each motion are contained in pleadings and other documents in the record and are not controverted consequently the issue herein is ripe for partial summary_judgment deduct some amount in connection with that same use we consider whether petitioner under sec_274 may deduct its aircraft operating costs in full or whether petitioner’s deduction is limited to the amount reportable as compensation by the employees in that regard the parties agree that without considering sec_274 petitioner has correctly deducted its expenses_incurred in operating the aircraft and notified its employees to report the value of the use of the aircraft sec_162 generally provides that a taxpayer is allowed a deduction for all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business an expenditure is ordinary and necessary if the taxpayer establishes that it is directly connected with or proximately related to the taxpayer’s activities see bingham’s 325_us_365 deductions are a matter of legislative grace and petitioner must prove that it is entitled to the claimed deductions see rule a 503_us_79 292_us_435 as an ordinary_expense of carrying_on_a_trade_or_business a taxpayer employer may deduct expenses paid as compensation_for_personal_services see sec_162 if the compensation is paid in the form of noncash fringe_benefits sec_1_162-25t temporary income_tax regs fed reg date amended fed reg date provides that an employer may take a deduction for expenses_incurred in providing the benefit if the value of the noncash fringe benefit is includable in the recipient employee’s gross_income see also sec_1_61-21 income_tax regs employee is required to include in gross_income the value of any fringe benefit received the employer may not deduct the amount included by the employee as compensation but is required to deduct the employer’s costs incurred in providing the benefit to the employee see sec_1_162-25t temporary income_tax regs supra some deductions previously allowable under sec_162 were disallowed by the enactment of sec_274 among other sections sec_274 was enacted to eliminate or curb perceived abuses with respect to business_expense deductions for entertainment and travel_expenses and for gifts see h rept 87th cong 2d sess 1962_3_cb_402 s rept 87th cong 2d sess 1962_3_cb_703 sec_274 a a generally provides for the disallowance of deductions otherwise allowable under chapter of the internal_revenue_code involving an entertainment amusement or recreation activity sec_274 b disallows the deduction of otherwise allowable expenses_incurred with respect to a facility used in connection with such an activity see 88_tc_1562 affd without published opinion 851_f2d_362 11th cir although sec_274 is designed generally to prohibit deductions for certain entertainment-related expenses sec_274 provides that the deduction disallowance provision of sec_274 will not apply to expenses treated as compensation ----expenses for goods services and facilities to the extent that the expenses are treated by the taxpayer with respect to the recipient of the entertainment amusement or recreation as compensation to an employee on the taxpayer’s return of tax under this chapter and as wages to such employee for purposes of chapter relating to withholding of income_tax at source on wages emphasis added petitioner argues that the to the extent language acts to except its deduction as claimed from the reach of sec_274 conversely respondent argues that the to the extent language acts to limit petitioner’s deduction to the amount includable as income by its employees respondent agrees that but for sec_274 petitioner’s claimed deduction would be allowable in full in addition respondent does not challenge petitioner’s fringe benefit income value calculations under sec_61 even on the assumption that sec_274 applies if we hold that sub sec_274 removes petitioner’s deduction from the reach of sec_274 then petitioner prevails accordingly we first address the parties’ arguments that focus on sec_274 e whether it acts as an exception or a limitation the sec_274 question is whether congress intended the words to the extent that to except taxpayers from sec_274 or whether it limits a taxpayer’s deduction to the amount of income includable by the employee generally for purposes of imputed employee fringe benefit income the value of a benefit received from use of corporate property is the fair rental value of such property less any reimbursement see 621_f2d_731 5th cir 577_f2d_1206 5th cir 43_tc_697 affd 351_f2d_308 1st cir levy v commissioner tcmemo_1984_306 congress however has provided specific valuation rates for certain benefits including employer-provided flights on noncommercial because of our holding on the sec_274 issue we need not and do not decide whether the aircraft in this case is a facility used in connection with an activity which is of a type generally considered to constitute entertainment amusement or recreation sec_274 a and b it would also include deciding whether an aircraft or the aircraft in this case is a transportation facility and or which type of facility it may primarily be the answer to that question would be transitory in nature because the use could change on a year-by- year basis because of our holding on the sec_274 issue the outcome in this case would be the same irrespective of our holding on the broader question of whether sec_274 applies in addition our holding in the context of sec_274 provides a universal answer to the controversy between the parties here -- - aircraft for purposes of computing the amount of income taxable to the employee see sec_1_61-21 income_tax regs such rates do not bear a correlation to the actual costs incurred by the aircraft’s owner operator instead the rates are derived from use of a percentage of commercial flight fares t he multiples used are intended to approximate coach and first-class fares on commercial airlines eg percent of the sifl standard industry fare level rates approximates coach fare and percent of the sifl rates approximates first-class fare fed reg date prefatory language to sec_1_61-2t temporary income_tax regs the use of this bright-line approach can result in uneven or differing treatment as a result in some cases such as the one under consideration it is possible that an employee would be required to report a lower value as income while the employer would be allowed to deduct a higher cost amount the opposite result could also occur ie the value of an employee’s use or benefit is greater than the cost to the employer in that setting the employer would be limited to deducting cost even though the employee would be required to report income in excess of the allowable deduction see cong rec wherein senator metzenbaum discussed the differences in the cost of travel ina small plane which could be less than the sifl value imputed as income and ina luxury plane which could be greater than the sifl value imputed as income sec_274 is entitled specific exceptions to application of subsection a emphasis supplied likewise the legislative_history contains references to exceptions in describing sec_274’s subsections see h rept supra c b pincite s rept supra c b pincite more particularly in connection with sec_274 the legislative_history contains the following statement the bill contains nine exceptions to the general disallowance provision where an expense falls within one of the enumerated exceptions the item will continue to be deductible to the same extent as allowed by existing law h rept supra c b pincite s rept supra c b pincite accordingly sec_274 was intended to except certain categories of deduction from the effect of sec_274 subsequent legislative_history also references sub sec_274 as providing for exceptions see h rept 1986_3_cb_1 if an exception from sub sec_274 applies the entertainment expenditure is deductible if it is ordinary and necessary and if any applicable sec_274 d substantiation requirements are satisfied collaterally and by way of comparison sec_274 concerning deductions for expenses for nonemployees contains the to the extent that language the legislative_history concerning that subsection references subsection e as an exception see s rept 1980_1_cb_517 those same congressional materials also contain an example of a manufacturer’s allowing use of an entertainment_facility by a nonemployee dealer it provides that as long as all reporting requirements are met the manufacturer will not be subject_to these deduction limitations if the value of the entertainment facilities are includible in income of the dealer id pincite in other words sec_274 does not apply and any restrictions are removed with respect to otherwise allowable deductions by employers as long as the value of the benefit is included in the nonemployee dealer’s income respondent also seeks support in the legislative_history respondent contends that his interpretation of sec_274 is supported by the purpose stated for sec_274 we have already pointed out that sec_274 was intended to curb the perceived abuses occurring with expense accounts and the resulting substantial tax-free benefits conferred on the recipients h rept supra c b pincite respondent argues that the difference between the value and cost here confers benefits not intended by the enactment of sec_274 respondent’s argument misses the mark for several reasons firstly irrespective of sec_274 the employees are being taxed in accord with the internal_revenue_code for the benefits received a fact with which respondent agrees secondly petitioner as employer received no tax-free benefit thirdly although petitioner has deducted its expenses of operating the aircraft that 1s no more or less than it was entitled to under sec_162 and pertinent regulations finally the application of the benefit provisions requiring the reporting of the value of the benefit to the employee may result in the employee’s reporting more imputed_income than the employer is entitled to deduct with little support for respondent’s position we find petitioner’s interpretation of the to the extent language of sec_274 is more appropriate and more likely the one intended we also note that the sec_274 regulations also refer to the sec_274 subsections as exceptions see eg sec_1_274-2 f income_tax regs listing the nine categories of expenditures similar to those listed in sec_274 one of those categories includes travel and entertainment_expenses to the extent that they are treated as compensation sec_1 f income_tax regs sec_1_274-2 income_tax regs provides that the limitations on deductions for entertainment_expenses are not applicable to the listed categories that regulation also provides that the expenditures in those categories shall be deductible to the extent allowable under chapter i of the code see id these factors also support petitioner’s interpretation of the subsection as an exception other portions of sec_274 have obvious caps or limitations on the amount of deduction available to taxpayers for example sec_274 limits deductions for gifts to the extent that such expense exceeds dollar_figure therefore sec_274 could have been phrased expenses are deductible to the extent that they do not exceed the amount of expenses treated as compensation or to the extent of the amount includible in an employee’s income congress however did not use language that limits the amount deductible to the amounts includable there exist numerous other examples in the internal_revenue_code where congress intended to place limitations on particular items some are obvious and some more subtle by means of slight yet significant modification to sec_274 a limitation as opposed to an exception could have been articulated by changing to the extent that to to the extent of a limitation could have more unambiguously been placed see sec_119 d b b d h a da a a and d sec_83 is another example of a section expressly limiting the amount of an employer’s deduction addressing the deduction available for property transferred for the performance of services congress restricted the amount of the deduction to an amount equal to the amount included in the gross_income -- - of the person who performed such services sec_83 these examples the legislative_history and the above analysis convince us that congress did not intend a limitation in sec_274 e as a final comment we note that while respondent is critical of the mismatch of income and expense that could occur under petitioner’s interpretation respondent does not comment on the mismatch possible under his scenario if the costs associated with providing the flight are less than the sifl value dictated by the code moreover respondent does acknowledge that the interaction of sec_61 and sec_162 in the benefits area already permits the possibility for mismatched income and deductions there is no indication that congress was attempting to fix any such possible mismatch by enacting sec_274 to the contrary the legislative_history seems to indicate otherwise for the reasons outlined above we hold that sec_274 acts to except the deductions in controversy from the effect of sec_274 and accordingly petitioner’s deduction for operation of the aircraft is not limited to the value reportable by its employees in view of the foregoing it is unnecessary to decide the general applicability of sec_274 a to the expenses of company-owned aircraft used for personal travel in light of the foregoing an appropriate order will be issued
